Case 1:19-cv-03123-TOR ECFNo.1_ filed 06/03/19 PagelD.1 Page 1 of 4

PLEDINTHE  ~=7>>H
U.S. DISTRICT coy :
EASTERN DISTRICT OF WASHINGTON

JUN 03 2039
UNITED STATES DISTRICT COURT SEAN F. McAVOY, CLERK

“SPOS
EASTERN DISTRICT OF WASHINGTON SPOKANE, WASHINGTON

| ee James {§ rock

 

 

 

(Name of Plaintiff) rr.§ .
\ t*< Ue
vs. .(& CIVIL RIGHTS COMPLAINT
g ss gt’ BY A PRISONER UNDER 42
Q) S mequet,\* U.S.C. § 1983
oe
Barlara Re. Yr ——s LrOUCAeY Case No, 1:19-6V-3123-TOR
be eee Rann Teo vii

 

Ed W, Caw dhe lL. Dir ecre GF thee yakine Coury Ta dout_

(Names of ALL Defendants) | '
ya CM (CW Count Y Jeik WA ou } Cc Cw |

Previous Lawsuits

A. Have you brought any other lawsuits in any federal court in the United States while a
prisoner? O YES Bio

B. If your answer to A is yes, how many? Describe the lawsuit in the space
below. (If there is moré than one lawsuit, describe the additional lawsuits-on another
piece of paper using the same outline.)

1. Parties to this previous lawsuit:

~ Plaintiff:

 

 

Defendants:

 

 

 

(Rev, 11/09)
Case 1:19-cv-03123-TOR ECFNo.1_ filed 06/03/19 PagelD.2 Page 2 of 4

IL

Il.

2. Court (give name of District):

 

3, Docket Number:

 

4. Name of judge to whom case was assigned:

 

5. Disposition (For example: Was the case dismissed as frivolous or for failure to state a
claim? Was it appealed? Is it still pending?):

 

6. Approximate date of filing lawsuit:

 

7. Approximate date of disposition:

Place of Present Confinement: ‘a Ki VR Co vat v seu

 

A. Is there a prisoner grievance procedure available at this institution? ) YES - ONO

B. Have you filed any grievances concerning the facts relating to this complaint? .
YES ONO

 

If your answer is NO, explain why not:

 

C. Is the grievance process completed? i ves - ONO

D. Have you sought other informal or formal relief from the proper administrative
officials regarding the acts alleged in this complaint? ‘aves ONO

 

If your answer is NO, explain why not:

Parties to this Complaint

A. Name of Plainitt ALE. Brock inmate No: C1549
Address: (Ni Froat St Yakima LIA F87o!|

(In Item B below, place the full name of the defendant, his/her official position, and
his/her place of employment. Use Item C for the names, positions and places of
employment of any additional defendants. Attach additional sheets if necessary.)

B. Defendant: Che S Megs vet Official Position: Medical Admin,

Place of Employment: Yann Cows Jai |
-2-

 
Case 1:19-cv-03123-TOR ECFNo.1 filed 06/03/19 PagelD.3 Page 3 of 4

IV

C. Additional Defendants (NOTE: These Defendants must be listed in the caption of the
Complaint.): ,

bat r \ g ef

 

 

 

Statement of Claim

(State here as briefly as possible the facts of your case. Describe how each defendant is
involved, including dates, places and other persons involved. Do not give any legal
arguments or cite any cases or statutes. If you allege a number of related claims, number
and set forth each claim in a separate paragraph. Attach additional sheets if necessary.)

Lud Delvvlants onder Oslo of bacy

aye deut ed YlooeC medica! Carte |
eter roncdtutenal Ries of Wsoneer $
Unesy \naw € C epediectly nGrmed me

het @ iS Dathiro wlan Lal ith» We. ' without
dswa odes Maqaaits Dlacedures

 

 

 

 

 

 

bs Cyhdt &
lomp alt pt Exhibit C |
Ni Medical E KA, bit ; —D

 

 

 

 

 

 
Case 1:19-cv-03123-TOR ECFNo.1 filed 06/03/19 PagelD.4 Page 4 of 4

 

 

 

 

 

 

 

 

 

 

 

V. Relief

(State briefly exactly what you want the court to do for you. Make no legal arguments.
Cite no cases or statutes.)

f

“if + ir f \ Sia i = rn
Khrone Wiech G\ Care

 

 

 

 

 

I declare under penalty of perjury that the foregoing is true and correct.

Signed this Af dayor_ WMGY 20 fF,
yy ( wie Doe Le

 

Sy HAMy "4, cS
S| (Signature of Plaintiff)

Sh TARP“, %

Se % =

ude Wot? =F wycommoinn: =
ic isfer Se ee az

= ye, Py ye © Pe =

i‘ sice . SN
4, y
HUTA
